Name: Council Directive 96/24/EC of 29 April 1996 amending Directive 79/373/EEC on the marketing of compound feedingstuffs
 Type: Directive
 Subject Matter: marketing;  trade;  agricultural activity;  European Union law;  agri-foodstuffs
 Date Published: 1996-05-23

 Avis juridique important|31996L0024Council Directive 96/24/EC of 29 April 1996 amending Directive 79/373/EEC on the marketing of compound feedingstuffs Official Journal L 125 , 23/05/1996 P. 0033 - 0034COUNCIL DIRECTIVE 96/24/EC of 29 April 1996 amending Directive 79/373/EEC on the marketing of compound feedingstuffsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas Council Directive 77/101/EEC of 23 November 1976 on the marketing of straight feedingstuffs (4) has been repealed by Council Directive 96/25/EC of 29 April 1996 on the circulation of feed materials, amending Directives 70/524/EEC, 74/63/EEC, 82/471/EEC and 93/74/EEC and repealing Directive 77/101/EEC (5);Whereas Directive 96/25/EC aims, in particular, to remove differences between the national legislations concerning straight feedingstuffs and raw materials; whereas, to that end, it introduces a common term 'feed materials` and a definition of that term which covers straight feedingstuffs and raw materials; whereas, consequently, those terms and their definitions in Directive 79/373/EEC (6) should be replaced by the new common term and by its definition as given in Directive 96/25/EC; whereas these amendments have an impact on the definition of compound feedingstuffs;Whereas the list contained in Part B of the Annex to Directive 96/25/EC should be used for the circulation of feed materials whatever their intended use, as well as for the labelling of feed materials used in compound feedingstuffs;Whereas Commission Directive 92/87/EEC of 26 October 1992 establishing a non-exclusive list of the main ingredients normally used and marketed for the preparation of compound feedingstuffs intended for animals other than pets (7) lays down a list of ingredients for the labelling requirements of compound feedingstuffs; whereas measures should be taken to ensure that Directive 92/87/EEC is repealed with the entry into force of Parts A and B of the Annex to Directive 96/25/EC,HAS ADOPTED THIS DIRECTIVE:Article 1Council Directive 79/373/EEC is hereby amended as follows:1. in Article 1 (2) (a) the term 'straight feedingstuffs` shall be replaced by the term 'feed materials`;2. the term 'ingredient(s)` shall be replaced by the term 'feed material(s)`;3. Article 2 (b) shall be replaced by the following:'(b) compound feedingstuffs: mixtures of feed materials, whether or not containing additives, for oral animal feeding in the form of complete or complementary feedingstuffs;`4. Article 2 (k) shall be replaced by the following:'(k) feed materials: various products of vegetable or animal origin, in their natural state, fresh or preserved, and products derived from the industrial processing thereof, and organic or inorganic substances, whether or not containing additives, which are intended for use in oral animal feeding, either directly as such or after processing, in the preparation of compound feedingstuffs or as carriers of premixtures;`5. Article 10 (b) shall be deleted;6. in Article 10 (a) (1) the wording 'referred to in Article 10 (b)` shall be replaced by the following: 'of the main feed materials listed in Part B of the Annex to Council Directive 96/25/EC of 29 April 1996 on the circulation of feed materials, amending Directives 70/524/EEC, 74/63/EEC, 82/471/EEC and 93/74/EEC and repealing Directive 77/101/EEC(*).(*) OJ No L 125, 23. 5. 1996, p. 35`;7. Article 10 (a) (2) shall be replaced by the following:'2. Member States shall ensure that the provisions of headings (I), (II), (III) and (IV) of Part A "General" of the Annex to Directive 96/25/EC are respected.`;8. Article 11 shall be replaced by the following:'Article 11For the purposes of marketing within the Community, the indications printed on the accompanying document, on the packaging, on the container or on the label attached thereto shall be written in at least one or several languages which the country of destination shall determine from among the national or official languages of the Community.`Article 2Member States shall bring into force not later than 30 June 1998 the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof.When Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.Article 3The provisions adopted shall apply as from 1 July 1998. Member States shall, however, lay down that compound feedingstuffs marketed before 1 July 1998 which do not comply with this Directive may remain in circulation until 30 June 1999.Article 4This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Luxembourg, 29 April 1996.For the CouncilThe PresidentW. LUCHETTI(1) OJ No C 238, 26. 8. 1994, p. 6.(2) OJ No C 305, 31. 10. 1994, p. 146.(3) OJ No C 102, 24. 4. 1995, p. 12.(4) OJ No L 32, 3. 2. 1977, p. 1. Directive as last amended by Directive 90/654/EEC (OJ No L 353, 17. 12. 1990, p. 48).(5) See page 35 of this edition of the Official Journal.(6) OJ No L 86, 6. 4. 1979, p. 30. Directive as last amended by Directive 93/74/EEC (OJ No L 237, 22. 9. 1993, p. 23).(7) OJ No L 319, 4. 11. 1992, p. 19.